Title: To James Madison from James Monroe, 23 December 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington decr 23. 1818
I believe I now send you the document you asked for, in the form, you wished it.

Mr Gallatin & Mr Rush have formd a treaty with G Britain, by which the commercl. convention is continued for 10. years, the questions of boundary & fisheries are settled, as is that respecting slaves taken in the late war, & Columbia river, but on what conditions, we know not, as the treaty is not yet receivd. The affair of impressment, and colonial trade, are not arranged.
Our movment here is pretty quiet, & we see no cause to apprehend a change.
